Citation Nr: 0631907	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  01-01 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to June 
1967.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In September 2002, the Board denied the 
veteran's appeal.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated March 12, 2003, the Court granted a joint 
motion of the parties, vacated the Board's September 2002 
decision, and remanded the matter to the Board for 
development necessary to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).  In November 2003, the Board 
again denied the claim.  The veteran appealed that decision 
to the Court; and, in an Order dated June 23, 2005, the 
Court granted a joint motion of the parties, vacated the 
Board's November 2003 decision, and remanded the matter to 
the Board for development consistent with the Court's June 
2005 Order.

In August 2005, the Board remanded this issue for additional 
evidentiary development necessary to comply with the Court's 
June 2005 Order.  This case has since been returned to the 
Board for further appellate action.


REMAND

The Board remanded this case in August 2005 for the primary 
purpose of obtaining hospital treatment records from the 
veteran's July 1969 hospitalization, which were not of 
record at the time of the September 2002 and November 2003 
Board decisions.  Those records have since been obtained.  
The Board notes that the February 2002 medical opinion 
relied upon by the Board in both decisions was provided by 
the examiner without reference to the July 1969 records.  

Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Littke v. 
Derwinski, 1 Vet.App. 90, 92 (1990).  Green v. Derwinski, 1 
Vet. App. 121 (1991).

In addition, the Board notes that in a July 2006 statement, 
the veteran stated that his family doctor believes that his 
sarcoidosis existed during the veteran's military service.  
The family doctor's opinion is not of record.  The veteran's 
report of what a physician told him is not considered 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

VA has a duty to obtain existing medical evidence that is 
potentially beneficial to the veteran, and to afford him the 
opportunity to obtain and submit such an opinion, if it does 
not already exist.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his sarcoidosis since his discharge from 
service or the identifying information and 
any necessary authorization to enable VA 
to obtain such records on his behalf.  The 
veteran should also be requested to submit 
a statement from his family physician or 
another physician supporting his 
contention that his sarcoidosis is 
etiologically related to his military 
service.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the RO or the AMC should refer 
the claims folder to the VA examiner who 
conducted the February 2002 examination.  
The examiner should be asked to review the 
evidence of record, including the newly 
added medical records, and provide an 
opinion as to whether there is a 50 
percent or better probability that the 
veteran's sarcoidosis is related to his 
military service.  The rationale for the 
opinion must also be provided.

If the February 2002 examiner is not 
available, the claims folder should be 
sent to another physician with appropriate 
expertise who should be requested to 
provide the required opinion with 
supporting rationale  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant unless he is 
otherwise notified but he has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


